DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election, with traverse, of:
	lipid construct - phosphatidylcholine
liposome type - multilamellar
mucosal absorption enhancer - piperine
application to the substrate - fluid bed coating
surface active agent - peceol
mucosal surface – sublingual
liposomal component - amphiphilic lipid
formulation - sublingual tablet




The requirement is still deemed proper and is therefore made FINAL.

Further, regarding the elected species, the Examiner notes that:
Phosphatidylcholine (species of lipid construct) is not claimed. In the interest of compact prosecution, claim 4 is examined as claimed.
Fluid bed coating (species of application to the substrate) is not claimed. In the interest of compact prosecution, claim 9 is examined as claimed. 
Peceol (species of surface active agent) is not claimed or supported. In the interest of compact prosecution, claim 11 is examined as claimed.
Amphiphilic lipid (species of liposomal component) is not a claimed liposomal component, as recited in claim 14 (e.g., see the Requirement for Restriction/Election, dated 05/06/2020). In the interest of compact prosecution, claim 14 is examined as claimed.
Sublingual tablets (species of liposome formulation) are not claimed. In the interest of compact prosecution, claim 16 is examined as claimed. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al (USP 9,622,971 B2), in view of Eber et al (USP 10,729,654 B2).
Farber taught [claim 1] a process for the preparation of a formulation for transmucosal delivery of at least one compound, comprising forming a liposome at a temperature not exceeding 60 º C (e.g., reads on at a temperature less than a glass transition temperature) [col 12, lines 35-42]. The liposome formulation comprised phospholipids (e.g., reads on amphiphilic substance) [col 7, lines 20-23 and at col 12 lines 38-40]. The formulation was prepared by spraying (e.g., reads on the instant claim 9) the liposome, suspended in a water based solvent, onto a micronized powder base (e.g., reads on adding liposome suspended in water to a dried substrate).
The process was carried out at a temperature of about 60 º C or less [claim 1], to evaporate said water based solvent and desiccate said liposome (e.g., reads on drying at less than 60 degrees Celsius). The desiccated liposomes had a low water content (e.g., reads on liposome formulation in a powder) [col 9, lines 30-45].
Although Farber taught dried powder formulations having a low water content, Farber was silent the moisture of said formulation, as recited in claim 1. 
However, Eber taught dry powder compositions [title] having a residual moisture content of 5 % or less [col 4, lines 60-65]. The low residual moisture content prevented the formation of aggregates that would reduce or inhibit the flow ability of the powder [col 4, lines 35-45].

Farber, in view of Eber, reads on claims 1-3 and 9.
Regarding claim 4, Farber did not specifically teach cholesterol, as recited; however, Eber taught that liposomes are conventionally composed of cholesterol [col 18, lines 9-15].
It would have been prima facie obvious to one of ordinary skill in the art to include cholesterol within the teachings of Farber, as taught by Eber. An ordinarily skilled artisan would have been motivated to construct the liposome, as taught by Eber [Eber; col 18, lines 9-15].
Claims 5-6 are rendered prima facie obvious because Farber taught unilamellar liposomes, as well as multilamellar liposomes, as instantly elected [col 7, lines 15-25; col 9, lines 47-52].
Claims 7 and 14 are rendered prima facie obvious because Farber taught the preparation of a formulation for transmucosal delivery of at least one compound comprising: a) spraying a liposome formulation suspended in a water based solvent on a micronized powder base, the liposome formulation comprising at least one liposome containing at least one compound in an amount sufficient to form a unitary dosage form, at a temperature at a nozzle head aperture of about 60° C or less, to evaporate the water based solvent and desiccate the liposome, wherein the liposome formulation comprised 
Claim 8 is rendered prima facie obvious because Farber taught piperine as a mucosal absorption enhancer, as instantly elected [col 10, line 27]. 
Claims 10-11 are rendered prima facie obvious because Farber taught propylene glycol and polysorbate 80 [col 4, lines 40 and 42].
Claims 12-13 and 16 are rendered prima facie obvious because Farber taught a fast disintegrating tablet (e.g., reads on sublingual, as instantly elected, and as recited in claim 13) and a buccal liquid or spray (e.g., mouthwash) (e.g., reads on instructions for contacting formulation with a mucosal surface, as recited in claim 12; further reads on claim 16) [col 4, lines 50-55; col 11, lines 9-23]. Upon contact with the mucosa, the content of the liposome was delivered transmucosally (e.g., further reads on instructions for contacting formulation with a mucosal surface) [col 9, lines 30-45].
Claim 19 is rendered prima facie obvious because Farber taught lipid- and water-soluble active agents [Farber; col 9, lines 47-53]. Furthermore, Eber taught that liposomes comprise a lipid bilayer and an aqueous core, where both the bilayer and the core incorporate hydrophobic or hydrophilic compounds, respectively [Eber; col 18, lines 9-15].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farber et al (USP 9,622,971 B2), in view of Eber et al (USP 10,729,654 B2) and further in view of Yulai et al (USP 9,056, 058 B2).
The 35 U.S.C. 103 rejection over Farber and Eber was previously discussed.

However, Eber generally taught emulsifying agents (the genus of which reads on the species of slow dissolving emulsifiers) as commonly used in the manufacture of pharmaceutically acceptable dosage forms [col 43, lines 25-32].
Yulai taught emulsification at varied rates or speeds, said rates/speeds manipulated to form particles having a desired size, surface energy and agglomeration [col 18, lines 5-30].
It would have been prima facie obvious to one of ordinary skill in the art to include slow emulsifiers within Farber, as taught by Eber and Yulai. An ordinarily skilled artisan would have been so motivated, because emulsifying agents are commonly used in the manufacture of pharmaceutically acceptable dosage forms [Eber; col 43, lines 25-32]. An ordinarily skilled artisan would have been motivated to perform emulsification at varied rates or speeds, said rates/speeds manipulated to form particles having a desired size, surface energy and agglomeration [Yulai; col 18, lines 5-30].

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al (USP 9,622,971 B2), in view of Eber et al (USP 10,729,654 B2) further in view of Kikuchi et al (US 2012/0128757 A1).
The 35 U.S.C. 103 rejection over Farber and Eber was previously discussed.
Although Farber and Eber taught active agents internal to the aqueous phase of the liposome, as discussed, Farber and Eber did not specifically disclose active agents complexed with cyclodextrin in the hydrophilic core, as recited in claims 17 and 20.

It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Kikuchi within those of the combined Farber/Eber. An ordinarily skilled artisan would have been motivated to increase the entrapment and retention of active compounds by liposomes, as taught by Kikuchi [Kikuchi; abstract, 0080, 94, 91, 93 and 113].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Farber et al (USP 9,622,971 B2), in view of Eber et al (USP 10,729,654 B2) and further in view of Manoharan et al (US 2007/0275914 A1).
The 35 U.S.C. 103 rejection over Farber and Eber was previously discussed.
Additionally, Farber taught that the enteral route of administration is one of the most common routes for pharmaceutical compounds, although many compounds are heavily metabolized before reaching their targets, thereby causing the concentration of the drug to be greatly reduced before reaching said target [col 2, lines 10-25]. 
Eber generally taught that liposome characteristics and behavior in vivo can be modified by the addition of surface coatings [col 18, lines 9-21].

Nevertheless, Manoharan taught enteric coatings of transmucosal [0211, 1260] pharmaceutical compositions, in order to manipulate the dissolution of the composition until it reached the target site (e.g., intestine) [0259, 1299].
It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Manoharan within those of the combined Farber and Eber. An ordinarily skilled artisan would have been motivated to manipulate the dissolution of the composition until it reached the target site [Manoharan; 0259, 1299].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,624,853 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The species (e.g., formulations for transmucosal delivery) recited in the claims of the issued patent falls within the genus (e.g., process for the preparation of formulations for transmucosal delivery) recited in the claims of the instant application, and thus read on the instant claims.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,195,146 B1 in view of Eber et al (USP 10,729,654 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the transmucosal formulation except for a moisture content of 5 % or less. The instant claims require a moisture content of 5 % or less, and such a limitation is not recited by the issued claims.
However, Eber taught dry powder compositions [title] having a residual moisture content of 5 % or less [col 4, lines 60-65]. The low residual moisture content prevented the formation of aggregates that would reduce or inhibit the flow ability of the powder [col 4, lines 35-45].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued claims, a moisture content of 5 % or less, as taught by Eber. An ordinarily skilled artisan would have been motivated to prevent the formation of aggregates that would reduce or inhibit the flow ability of the powder, as taught by Eber [Eber; col 4, lines 35-45].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612